NO. 07-08-0033-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                DECEMBER 18, 2008

                         ______________________________


                             DAVID SOLIS, APPELLANT

                                           v.

                         THE STATE OF TEXAS, APPELLEE

                       _________________________________

            FROM THE 137TH DISTRICT COURT OF POTTER COUNTY;

             NO. 2007-417,788; HON. CECIL G. PURYEAR, PRESIDING

                        _______________________________

Before CAMPBELL, HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Appellant, David Solis, appeals his convictions and sentences for two counts of

aggravated assault with a deadly weapon and one count of assault on a family member.

Appellant was sentenced to 15 years incarceration in the Texas Department of Criminal

Justice, Institutional Division, for each of the aggravated assault with a deadly weapon

convictions and was sentenced to 10 years incarceration for the assault on a family

member conviction. Each of these sentences are to run concurrently. We affirm.
                                         Background


       On or about January 3, 2007, appellant and his girlfriend, Fransisca Ramirez, got

into an argument. As the argument escalated, appellant began hitting Ramirez with his

hands. He, subsequently, began hitting her with a belt buckle that was attached to the end

of a belt. Appellant’s use of the belt and belt buckle caused scratching, cutting, and

bruising on Ramirez’s torso, arms, and legs. After things started to calm down, appellant

pulled out a small knife and held it against Ramirez’s neck. The following morning,

appellant again started hitting Ramirez with the belt buckle and belt. Following these

events, Ramirez went to work and, later that afternoon, went to visit her mother, where a

family member called the police.


       At trial, the officer that responded to the call, Joe Pinson, testified. Pinson testified

that he was a certified police officer with the Slaton Police Department for 13 years. He

testified that he spoke with Ramirez about the incident in the afternoon following its

occurrence and photographed her injuries. Based on information he received from

Ramirez as well as his personal observation of Ramirez’s injuries, Pinson testified about

the manner in which appellant had used the belt and belt buckle. Over appellant’s

objection, Pinson testified that a belt and belt buckle used in the manner in which appellant

used them would be considered a deadly weapon.


       By one issue, appellant challenges the judgment. Appellant’s sole issue contends

that the trial court erred in overruling appellant’s objection that Pinson testified as an expert




                                               2
witness regarding what constitutes a deadly weapon without the State designating Pinson

as an expert witness in accordance with the trial court’s local rules.


                                             Analysis


        Appellant contends that the trial court erred in overruling his objection to Pinson

testifying as an expert when the State failed to provide notice of its intent to offer his expert

testimony, as required by the local rules of the court.1 According to appellant’s brief, under

“the local rules of the 137th District Court of Lubbock County[,] both Defense and

Prosecution are required to give notice to the other if they plan to call an expert witness to

the stand during trial.” However, appellant does not provide a verifiable citation to this

purported local rule and no copy of the purported local rule is included in the record or

attached to appellant’s brief. Our review of the local rules applicable to the Lubbock

County District Courts does not include any rule which requires designation of expert

witnesses. See Local Administrative Rules of the District Courts and County Courts-At-

Law of Lubbock County, Texas, http://www.co.lubbock.tx.us/DClerk/PDF/localrules.pdf;

Local       Procedural   Rules,   Criminal    Cases,    Lubbock     County,    Texas     (2004),

http://www.co.lubbock.tx.us/DCrt/PDF/LocalProceduralRules.pdf; Lubbock County Local

Fair Defense Act Plan and Rules Sections of the Local Administrative Rules (2004),

http://www.co.lubbock.tx.us/DCrt/PDF/FairDefenseActAmen.pdf.              Without substantive

argument or supporting authorities, an issue cannot be adequately evaluated, and will be



        1
         Because appellant’s sole issue relates only to the procedural requirements for
offering expert testimony, we need not and, therefore, do not express any opinion
regarding whether Pinson’s testimony was, in fact, expert opinion testimony.

                                                3
overruled. TEX . R. APP. P. 38.1(h); Lagrone v. State, 942 S.W.2d 602, 614 (Tex.Crim.App.

1997). As appellant’s sole citation to supporting authority is to a purported local rule that

cannot be verified by this Court, we overrule appellant’s issue.


       We are, however, mindful that the Texas Code of Criminal Procedure provides,


       On motion of a party and on notice to the other parties, the court in which an
       action is pending may order one or more of the other parties to disclose to
       the party making the motion the name and address of each person the other
       party may use at trial to present evidence under Rules 702, 703, and 705,
       Texas Rules of Evidence. The court shall specify in the order the time and
       manner in which the other party must make the disclosure to the moving
       party . . . .


TEX . CODE CRIM . PROC . ANN . art. 39.14(b) (Vernon 2005). The objection appellant raised

at trial to Pinson’s testimony was that, “He wasn’t designated, based on the Court’s order

that they designate their experts, if he is going to make an expert opinion as to what is or

is not a deadly weapon. And I would object to that for lack of notice.” However, a review

of the clerk’s record reveals neither a motion for identification of expert witnesses nor an

order from the trial court requiring the State to designate expert witnesses. Thus, there is

nothing in the record to indicate that the State was under any obligation to designate any

expert witness that it intended to call at trial.


       However, even were we to find that the trial court’s ruling was in error because it

violated a local rule, trial counsel objected on the basis that Pinson’s testimony violated a

prior order of the trial court. If the complaint on appeal does not correlate to the objection

made at trial, the complainant has not preserved error. TEX . R. APP. P. 33.1(a); Thomas

v. State, 723 S.W.2d 696, 700 (Tex.Crim.App. 1986). Because appellant’s argument on

                                                4
appeal does not comport with the objection raised at trial, any error in the State’s failure

to designate Pinson as an expert witness was not preserved.


                                        Conclusion


       For the foregoing reasons, we overrule appellant’s sole issue.




                                   Mackey K. Hancock
                                        Justice

Do not publish.




                                             5